Citation Nr: 1503943	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, and from July 1976 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental disorder).  

The matter is REMANDED to the Appeals Management Center (AMC) in Washington, D.C.  The Veteran will be notified if any further action is necessary on his part. 


REMAND

The Veteran alleges that he has a psychiatric disorder that was caused by his duties as a Military Policeman (MP) in Vietnam from April 1968 through April 1969. Although the RO reported that in May 2013, a VA examiner found the Veteran did not have PTSD due to military service, the Veteran has since submitted various treatment records and alleged that his treating physicians have diagnosed him with PTSD. His account is unclear as to whether his physicians, with knowledge of the record, have diagnosed any other psychiatric disorder including depression as a result of military service. 

The matter is therefore REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of any VA or non-VA physicians who have treated him for any psychiatric disorder, and whose treatment records are not in the paper or electronic claims folders - in particular those alleged by the Veteran to indicate that examiners have diagnosed PTSD or any psychiatric disorder related to military service or to any service-connected disorders. Ensure that all treatment records and opinions so reported are obtained in accordance with VA development procedures. 

2. Return the paper file with appropriate citations to any electronic filings to the May 2013 VA examiner. If that examiner is not available, HAVE THE VETERAN REEXAMINED BY ANOTHER QUALIFIED VA MENTAL DISORDERS EXAMINER. 

Ask the examiner to express a COMPLETELY EXPLAINED OPINION as to whether the Veteran has PTSD or any psychiatric disorder related to military service or to any service-connected disorders.  

3. Examine all evidence obtained and ENSURE THAT THE OPINION IS BOTH RESPONSIVE TO THE INQUIRY AND FULLY EXPLAINED. Then readjudicate the claim in accordance with VA appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




